DETAILED ACTION
This office action is in response to the amendment filed 11/9/2021.  As directed by the amendment, claims 1, 8, 16, and 20 have been amended, claims 5-7 have been cancelled, and no claims have been newly added.  Thus, claims 1-4 and 8-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-2, 8-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (2012/0310125) in view of Slocum et al (2017/0273859).

    PNG
    media_image1.png
    515
    797
    media_image1.png
    Greyscale

Regarding claim 1, Hall as shown in the annotated fig 2 above discloses a massage device comprising: a shaft (202) (inner shaft) having a first end and a second end (left and right end of the shaft (202)) (para [0045]); at least one roller (102) (cylindrical component) rotatably disposed on the shaft (202) between the first end and the second end (fig 1, para [0028]); a first handle (as shown in the annotated fig 2 above, first handle includes a spherical handle portion (104a), a first spacer, and an 
Hall does not disclose the elastomeric material of the at least one of the first handle and the second handle comprises a hardness within the range of between about 40 durometer Shore A and 90 durometer Shore A.
However, Slocum teaches a massaging device including a massage element (30a, b) (configured to apply a force to a body part (para [0049]), wherein the massage 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elastomeric material of at least one of the first handle and the second handle of Hall by providing a hardness within the range of between about 40 durometer Shore A and 90 durometer Shore A as taught by Slocum in order to select a hardness configuration of the handle in accordance with the desired pressure of the massage (Slocum, para [0034]).
Regarding claim 2, Hall discloses the substantially spherical portion (104a, 104b) of at least one of the first handle and the second handle defines a substantially constant radius (handles are spherical in shape and therefore define a substantially constant radius) (para [0030]).
Regarding claim 8, the modified Hall’s reference discloses the first handle and the second handle comprises a hardness within the range of between about 60 durometer Shore A and 70 durometer Shore A (handles (104a, b of Hall) are configured to provide a massage (Hall, para [0032]), and as taught by Slocum, may be formed of an elastomeric material (rubber or thermoplastic elastomer) having a Shore A durometer between 60-100 for a firmer massage (Slocum, para [0034]).
Regarding claim 9, Hall discloses the at least one roller (102) comprises a spool and an elastomeric covering disposed about an outer periphery of the spool (cylindrical component includes an elastomeric covering formed from polyurethane foam, rubber, 
Regarding claim 10, modified Hall discloses the at least one roller comprises an elastomeric covering (Hall, para [0028]).
Modified Hall does not disclose the elastomeric covering comprises a hardness within the range of between about 20 durometer Shore A and 70 durometer Shore A.
However, Slocum teaches a massaging device including a rolling massage element (30a, b) (configured to apply a force to a body part (para [0049]), wherein the rolling massage element (30a, b) may be made of an elastomeric material (rubber or thermoplastic elastomer) having a Shore A durometer between 30-60 for a softer massage or between 60-100 for a firmer massage (para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elastomeric material of at least one covering of the at least one roller of modified Hall by providing a hardness within the range of between about 20 durometer Shore A and 70 durometer Shore A as taught by Slocum in order to provide a hardness configuration of the handle in accordance with the desired pressure of the massage (Slocum, para [0034]).
Regarding claim 11, modified Hall discloses the at least one roller comprises an elastomeric covering (para [0028]).
Modified Hall does not disclose the elastomeric covering comprises a hardness within the range of between about 35 durometer Shore A and 45 durometer Shore A.
However, Slocum teaches a massaging device including a rolling massage element (30a, b) (configured to apply a force to a body part (para [0049]), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elastomeric material of at least one covering of the at least one roller of modified Hall by providing a hardness within the range of between about 35 durometer Shore A and 45 durometer Shore A as taught by Slocum in order to provide a hardness configuration of the handle in accordance with the desired pressure of the massage to apply a softer pressure (Slocum, para [0034]).
Regarding claim 14, as shown in the annotated fig 2 above, Hall discloses the first handle defines a cavity configured to engage the first end of the shaft (as shown in the annotated fig 2 above, inside surface (106a) of handle includes a cavity configured to receive threaded end (208) of shaft (202)) (para [0045]).
Regarding claim 15, Hall discloses the shaft (202) is detachable from second handle (104b) using screws (para [0045]), and therefore it is considered that the second end of the shaft contains a threaded end and the inside surface of second shaft contains a cavity to receive threaded end (para [0045]); a first handle (as shown in the annotated fig 2 above, first handle includes a spherical handle portion (104a), a first spacer, and an inside surface (106a)) coupled to the first end of the shaft (202) (para [0043]), the first handle having a substantially spherical portion (104a) (see annotated fig 2, above); a second handle (as shown in the annotated fig 2 above, second handle includes a spherical handle portion (104b), a second spacer (204), and an inside 
Regarding claim 16, Hall in the annotated fig 2 above discloses a massage device comprising: a shaft (202) (inner shaft) having a first end and a second end (left and right end of the shaft (202)) (para [0045]); and at least one roller (102) (cylindrical component) rotatably disposed on the shaft (202) between the first end and the second end (fig 1, para [0028]), wherein the first handle and the second handle comprises an elastomeric material (handle can have a shell made of rubber, or be fabricated from a viscoelastic polyurethane foam, silicone gel, and the like) (para [0030]), wherein the handles (104a, b) are configured to provide a massage (para [0032]).
Hall does not disclose the elastomeric material of the at least one of the first handle and the second handle comprises a hardness within the range of between about 40 durometer Shore A and 90 durometer Shore A.
However, Slocum teaches a massaging device including a massage element (30a, b) (configured to apply a force to a body part (para [0049]), wherein the massage element (30a, b) may be made of an elastomeric material (rubber or thermoplastic elastomer) having a Shore A durometer between 30-60 for a softer massage or between 60-100 for a firmer massage (para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elastomeric material of at least one of the first handle and the second handle of Hall by providing a hardness within the range of between about 40 durometer Shore A and 90 durometer Shore A as 
Regarding claim 17, Hall discloses the substantially spherical portion (104a, 104b) of at least one of the first handle and the second handle defines a substantially constant radius (handles are spherical in shape and therefore define a substantially constant radius) (para [0030]).
Regarding claim 20, as shown in the annotated fig 2 above, Hall discloses the first handle comprises a spacer portion (first spacer) disposed between the spherical portion (104a) and the first end of the shaft (202); and the second handle comprises a spacer portion (204) (stem forms second spacer) disposed between the spherical portion (104b) and the second end of the shaft (202) (see annotated fig 2, above).
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al and Slocum et al as applied to claims 1 and 16 above, and further in view of Almarales (2017/0156970).
Regarding claims 3 and 18, modified Hall discloses a handle with a substantially spherical portion.
Modified Hall does not disclose the substantially spherical portion of at least one of the first handle and the second handle comprises a flattened end portion.
However, Almarales in figs 10-12 teaches a handle for a massage device including a handle (220) configured to be used for massage (see fig 10), wherein the handle (220) includes a first end (222) configured to be held by a user (see fig 10), wherein the first end includes a substantially spherical portion (228) (knobs are shown in fig 12 to be substantially spherical) with a closed end (221), wherein the closed end 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the substantially spherical handle of modified Hall by providing a flattened end portion as taught by Hall in order to provide a shape for the handle to simulate a user’s thumb during targeted massaging of a muscle (Amarales, para [0029])
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al and Slocum et al as applied to claims 1 and 16 above, and further in view of Robins (2011/0257569)
Regarding claims 4 and 19, modified Hall discloses a handle with a substantially spherical portion.
Modified Hall does not disclose the substantially spherical portion of at least one of the first handle and the second handle comprises an elongated end portion.
However, Robins in figs 10-11 teaches a massage device including a shaft (210) (rod), a roller (230, 240) (massage elements) disposed on the shaft (210), and a handle (220) (tip) coupled to a first end of the shaft (210), the handle (220) configured to provide massage (designed to stimulate circulation and penetrate into muscles) (para [0035]), and wherein the handle (220) includes a substantially spherical portion comprising an elongated end portion (as shown in fig 7, handle (220) is shown to be similar to the substantially spherical handle with an elongated end portion (117) shown 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the substantially spherical handle of modified Hall by providing an elongated end portion as taught by Robins in order to provide a tip for the substantially spherical portion of the handle that is suitable for stimulating circulation and penetrate into muscles to release knots and tightness (Robins, para [0035]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al and Slocum et al as applied to claim 1 above, and further in view of Bertram et al (2013/0090582).
Regarding claim 12, modified Hall discloses a shaft.
Modified Hall does not disclose the shaft comprises a polymeric material.
However, Bertram teaches a massage roller device including a shaft (12) and at least one roller (20) disposed on the shaft (12) (para [0018]), wherein the shaft comprises a polymeric material (can be formed from a plastic or polymer tubing) (para [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the shaft of modified Hall to comprise a polymeric material as taught by Bertram, as it would be combining prior art elements to known methods to yield predictable results, as a polymeric material is .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al and Slocum et al as applied to claim 1 above, and further in view of Vallis (4,813,404).
Regarding claim 13, modified Hall discloses at least one roller.
Modified Hall does not disclose an inner diameter of the at least one roller is larger than an outer diameter of the shaft, the at least one roller and the shaft defining a gap therebetween.
However, Vallis in fig 5 teaches a massage device including at least one roller (18B) (wheel component), wherein the at least one roller includes an inner diameter (roller (18B includes a groove (38), and an outermost diameter of the groove (38) is an inner diameter because it is disposed on an inside surface of the at least one roller (18B), wherein the inner diameter of the at least one roller is larger than an outer diameter of the shaft, the at least one roller and the shaft defining a gap (groove (38) forms a gap between an outer diameter of the shaft and the inner diameter of the roller) (col 4, ln 52-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the at least one roller of modified Hall by providing a groove to form an inner diameter, wherein the inner diameter of the at least one roller is larger than an outer diameter of the shaft, the at least one roller and the shaft defining a gap formed by the groove as taught by Vallis in order to provide additional pliability to the at least one roller (Vallis, col 5, ln 7-9).

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6, fifth full paragraph-page 7, second full paragraph of Applicant’s remarks, that the teaching of Slocum is not relevant to the hardness of the material of the handles, as Slocum’s disclosure relates to the hardness of a massage element and includes a separate handle, separate from the massage element, whose hardness is not disclosed.  However, the primary reference Hall discloses that the handles (104a, b) can be made of an elastomeric material, such as rubber or vicoelastic foam (para [0030]), and can serve as tissue engaging components when the massage tool (100) is used to apply pressure vis-à-vis the handles (104a, b) to a client (para [0034]).  Therefore, because the handles of Hall can be used as a massage element to apply pressure to a user, the teaching of Slocum of providing a massage element with a hardness within the range of between about 40 durometer Shore A and 90 durometer Shore A would be relevant to handles serving as massage elements in order to elect a hardness configuration of the handle in accordance with the desired pressure of the massage (Slocum, para [0034]).  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                             
/COLIN W STUART/Primary Examiner, Art Unit 3785